DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informality: In Paragraph [0063], line 5, “first screw 110” should read --first screw 120--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ran (WO Publication No. 2021/244152).
Regarding claim 15, Ran discloses a display device (100) comprising:2 a display module (20) comprising a first area (21) always exposed to an outside (see Figures 1 and 2) and a second 3area (22) defined adjacent to the first area (21; see Figure 2), hidden from the outside in a first state (see Figure 1), and exposed to4 the outside in a second state (see Figure 2); 5a case (10) accommodating the display module (20) and comprising a first case (11) and a second 6 case 12) slide-coupled (Page 6, middle, “the second housing 12 is slidably connected to the first housing 11”) to the first case (11); 7a driver (30) fixed (Page 10, line 3-5, 314 fixing 31 of 30 to sidewall of 112 of 11) to the case (10) to change an operating state (Page 7, last paragraph, “the driving mechanism 31 of the power assembly 30 drives the second housing 12 and the transmission mechanism 32 provided on the second housing 12 to move relative to the first housing 11”) of the display module (20) to the first 8state (see Figure 1) or the second state (see Figure 2) while the second case (12) slides; and 9a roller (41) connected to the driver (30) (connection between 30 and 41 shown in Figure 13) to insert the second area (22) of the display module (20) into the 0case (10) or pull out the second area (22) of the display module (20) from the case (10), 11wherein:12 the driver (30s) comprises: 13a first driving module (31) of fixed to an inner sidewall (side of 112) of the first case (11) (Page 10, line 3-5, 314 fixing 31 to sidewall of 112 of 11); a second driving module (32) coupled to the first driving module (Page 10, middle, “first screw rod 312 is sleeved in the second screw rod 321 and is slidably connected to the second screw rod 321”) configured to0 be movable (Figures 5-6, 321 extending from 312); and16 the roller (40) is fixed to the second case (12) (Figure 13, 40 connected to 121 of 12 through 421), coupled to the second driving module (32 connected to 40 through 324, see Figure 11-13), and17 configured to be movable (Page 11, last full paragraph, “resisting shaft 41 is rotatable relative to the elastic component 42”). 
Regarding claim 20, Ran discloses the display device of claim 15, and further discloses wherein: the driver (Figure 3, 30s) in comprises a first driver (bottom 30 in Figure 3) and a second driver (top 30 in Figure 3); and the first driver (bottom 30 in Figure 3) is fixed to one sidewall of the case (10, includes 11 and 12) (Page 10, line 3-5, 314 fixing 31 of 30 to sidewall of 112 of 11), and the second driver (top 30 in Figure 3) is fixed to the other sidewall opposite to the one sidewall of the case (10, includes 11 and 12) (Page 10, line 3-5, 314 fixing 31 of 30 to sidewall of 112 of 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ran (WO Publication No. 2021/244152) in view of Tsai (US Publication No. 2019/0390752).
Regarding claim 1, Ran discloses a display device (100) comprising: a display module (20) having a first area (21) and a second area (22) defined adjacent to the first area (21) (see Figure 2), the first area (21) being exposed to an outside in a first state (see Figure 1) and a second state (see Figure 2) and the second area (22) being exposed to the outside in the second state (see Figure 2); a case (10) accommodating the display module (20); and a driver (30) controlling the first state (see Figure 1) and the second state (see Figure 2) of the display module (20) (Page 7, last paragraph, “the driving mechanism 31 of the power assembly 30 drives the second housing 12 and the transmission mechanism 32 provided on the second housing 12 to move relative to the first housing 11”), the driver (30) 7comprising: 8a first driving module (31) comprising a first motor (3111) fixed to the case (31 and 3111 fixed to first case 11 through 314) and a first 9screw (312) coupled to the first motor (3111 coupled to 312 through 3112); a second driving module (32) comprising a second screw (321)10a second screw; and 13a sliding module (40) coupled to the second screw (321 coupled to 40 through 324; see Figures 11-13). 
Ran does not disclose a driving module comprising a second driving module comprising a second motor coupled to the first screw 11and configured to move in a direction closer to or farther away from the first motor and12 a second screw coupled to the second motor; or a sliding module configured to move in a 14 direction closer to or farther away from the second motor. 
However, Tsai teaches a driver (100) controlling the first state (see Figure 1) and the second state (see Figure 3), wherein the driver (100) comprises (see Figures 1-3): a first driving module (110) comprising a first motor (114) and a first 9screw (112) coupled to the first motor (114); 10a second driving module (120) comprising a second motor (124) coupled to the first screw 11(112) (Figure 1, 124 coupled to 112 through 130) and configured to move in a direction closer (see Figure 2) to or farther away (see Figure 1) from the first motor (114) and12 a second screw (122) coupled to the second motor (124); and 13a sliding module (150) coupled to the second screw (122) (Paragraph [0017], threads of 150 meshed with threads of 122) and configured to move in a 14direction closer (see Figure 2) to or farther away from the second motor (see Figure 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the drivers of Ran for the driver of Tsai. Doing so would have provided the drivers of the display device with an additional motor, allowing the second case to expand from the first case at a more modifiable/optimized rate. 
Regarding claim 2, Ran in view of Tsai teaches the display device of claim 1, and further teaches (in Ran) wherein the case (10) comprises: a first case (11) fixedly coupled (Page 11, first full paragraph, “the first part 21 is connected to the first housing 11”) to the display module (20) and the first driving module (110 in Tsai); and a second case (12) coupled to the first case (11) (Page 6, middle, “the second housing 12 is slidably connected to the first housing 11”) and configured to move in a direction closer (from Figure 2 to Figure 1) to or farther away (from Figure 1 to Figure 2) from the first case (11) in a first direction (lateral directions in Figures 1 and 2).
Regarding claim 3, Ran in view of Tsai teaches the display device of claim 2, and further teaches wherein one end of the sliding module (40 in Ran) is coupled to the second case (12 in Ran) (see Figures 11-13 in Ran), and the sliding module (40 in Ran corresponding to 150 in Tsai) moves closer to or farther away from the second motor (124 in Tsai) (see Figures 2-3 in Tsai) when the second case (12 in Ran) moves closer to or farther away from the first case (11 in Ran) (see Figures 1-3 in Tsai).
Regarding claim 4, Ran in view of Tsai teaches the display device of claim 1, further comprising a roller (41) configured to insert the display module (20) into the case (10) in the first state (see Figure 1) and pull out the display module (20) from the case (10) in the second state (see Figure 2) (Page 11, last full paragraph, “second part 22 of the flexible display screen 20 is provided with an abutting shaft 41 around it”).
Regarding claim 5, Ran in view of Tsai teaches the display device of claim 1, and further teaches wherein the sliding module (40) comprises: a first portion (423) coupled to the second screw (Figure 11-13 in Ran, 432 coupled to 122/150 in Tsai through 324 in Ran) and extending sliding direction); a second portion (41) coupled to the display module (20) (Page 11, last full paragraph, “second part 22 of the flexible display screen 20 is provided with an abutting shaft 41 around it”) and extending in a second direction (orthogonal to sliding direction) crossing the first direction (sliding direction); and a third portion (421/422) disposed between the first portion (423) and the second portion (41) to couple the sliding module (40) to the case (10, including 11 and 12) (Figure 13, 421 and 422 connecting 40 to housing 121 of 12).
Regarding claim 6, Ran in view of Tsai teaches display device of claim 5, and further teaches wherein the second portion (41) comprises a roller (41 being a roller), and the display module (20) is inserted into the case (10) by the roller (41) when the sliding module (40) moves in the direction closer to the second motor (124 in Tsai) and is pulled out from the case (10) by the roller (41) when the sliding module (40) moves in the direction farther away from the second motor (124 in Tsai) (Figures 2-3 in Tsai, as 150 moves closer to and further away from second motor 124).
Regarding claim 7, Ran in view of Tsai teaches the display device of claim 5, and further teaches wherein each of the first driving module (110 in Tsai) and the second driving module (120 in Tsai) is provided in plural (see Figure 3 in Ran, where both drive units 30 were replaced with drive unit 100 of Tsai, which includes the first and second driving modules).
Regarding claim 8, Ran in view of Tsai teaches the display device of claim 7, and further teaches wherein the first portion (423) of the sliding module (40) is provided in plural (see Figures 11 and 12), and the second screw (122 of Tsai) of the second driving modules (120 in Tsai) are respectively coupled to the first portions (423 in Ran coupled to 150/122 in Tsai through 324).
Regarding claim 9, Ran in view of Tsai teaches the display device of claim 1, and further teaches (in Tsai) wherein the second motor (124) comprises: a motor part (124 being a motor) controlling a rotation of the second screw (122); and a connection part (130) physically connecting the motor part (124) to the first screw (112) (Paragraph [0016], 130 moving along 112).
Regarding claim 10, Ran in view of Tsai teaches the display device of claim 2, and further teaches wherein the second driving module (120 in Tsai) is coupled to the first case (11 in Ran) to be slidable in the first direction (sliding direction shown in Figures 1-2 of Ran).
Regarding claim 11, Ran in view of Tsai teaches the display device of claim 1, and further teaches (in Tsai) wherein a direction of a thread of the first screw (thread of 112) is opposite to a direction of a thread of the second screw (thread of 122).
While Tsai does not explicitly state that the thread of the first screw (thread of 112) is opposite to a direction of a thread of the second screw (thread of 122), because the first and second screws of the claimed invention has similar structure and proportion to the first and second screws of Ran as modified by Tsai, the stated limitation is held to be merely a selection of optimal working parameters established through routine experimentation, and thus obvious to a person of ordinary skill in the art. MPEP § 2144.05(II)(A); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
Regarding claim 12, The display device of claim 1, wherein a length in a first direction (length of first stroke) of the first screw (112) is substantially the same as a length in the first direction (length of second stroke) of the second screw (122).
While Tsai does not explicitly state that the length of the first screw is substantially the same length as the length of the second screw, since the driving unit of the claimed invention has similar structure and proportion to the driving unit of Ran as modified by Tsai, the stated limitation is held to be merely a selection of optimal working parameters established through routine experimentation, and thus obvious to a person of ordinary skill in the art. MPEP § 2144.05(II)(A); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions
Regarding claim 14, Ran in view of Tsai teaches the display device of claim 1, and further teaches (in Figures 1-3 of Tsai) wherein the first screw (112) extends in one side (downward) in a first direction (vertical direction), and the second screw (122) extends in the other side (upward) opposite to the one side (downward) in the first direction (vertical direction).
Regarding claim 16, Ran discloses the display device of claim 15, but does not teach wherein: the first driving module comprises a first motor and a first screw coupled to the first motor and extending in one side in a first direction; and the second driving module comprises a 
However, Tsai teaches a driver (100) wherein the first driving module (110) comprises a first motor (114) and a first screw (112) coupled to the first motor (114) and extending in one side (downward) in a first direction (vertical direction); and the second driving module (120) comprises a second motor (124) coupled to the first screw (112 coupled to 124 through 130) and a second screw (122) coupled to the second motor (124) and extending in the other side (upward) opposite to the one side (downward) in the first direction (vertical direction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the drivers of Ran for the driver of Tsai. Doing so would have provided the drivers of the display device with an additional motor, allowing the second case to expand from the first case at a more modifiable/optimized rate. 
Regarding claim 17, Ran discloses the display device of claim 15, but does not disclose wherein the roller moves in a direction closer 2 to the second driving module when the second driving module moves in a direction farther3 away from the first driving module and moves in a direction farther away from the second4 driving module when the second driving module moves in a direction closer to the first5 driving module.
However, Tsai teaches a sliding module (150) that moves in a direction closer to a second driving module (120 in Tsai) when a second driving module (120 in Tsai) moves in a direction farther away from a first driving module (110 in Tsai), and moves in a 120 in Tsai) when the second driving module (120 in Tsai) moves in a direction closer to the first driving module (110 in Tsai). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted each driver of Ran for the driver of Tsai. Doing so would have provided the drivers of the display device with an additional motor, allowing the roller and display of Tsai to expand from both the first and second driving modules at a more modifiable/optimized rate.  (NOTE: 150 connecting to 40 through 324 in substitution of drivers, where Figures 1-3 in Tsai showing how 150 moves closer to and further away from 120 and how 120 moves closer to and further away from 110).
Regarding claim 18, Ran in view of Tsai teaches the display device of claim 16, and further teaches (in Tsai) wherein a direction of a thread of the first screw (thread of 112) is opposite to a direction of a thread of the second screw (thread of 122).
While Tsai does not explicitly state that the thread of the first screw (thread of 112) is opposite to a direction of a thread of the second screw (thread of 122), because the first and second screws of the claimed invention has similar structure and proportion to the first and second screws of Ran as modified by Tsai, the stated limitation is held to be merely a selection of optimal working parameters established through routine experimentation, and thus obvious to a person of ordinary skill in the art. MPEP § 2144.05(II)(A); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, 
Regarding claim 19, Ran in view of Tsai teaches the display device of claim 16, wherein: the roller (40) comprises: a connection rod (422/423 in Ran and 150 in Tsai) of which one end is connected to the second screw (Figure 3 in Tsai, 150 connected to 122); and a roller rod (41) extending from the other end of the connection rod (422/423 in Ran and 150 in Tsai) in a second direction (orthogonal to sliding direction) crossing the first direction (sliding direction); and the roller rod (41) pulls out the second area (22) of the display module (20) from the case (10) when the connection rod (422/423 in Ran and 150 in Tsai) moves in a direction farther away from the second driving module (120; see Figures 2 and 3 in Tsai) and inserts the second area (22) of the display module (20) into the case (10) when the connection rod (422/423 in Ran and 150 in Tsai) moves in a direction closer to the second driving module (120; see Figures 2 and 3 in Tsai).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ran (WO Publication No. 2021/244152) in view of Tsai (US Publication No. 2019/0390752) and Park (US Publication No. 2020/0022271).
Regarding claim 13, Ran in view of Tsai teaches the display device of claim 2, but does not teach wherein the display device further comprises at least one elastic member in which one end thereof is fixed to the second case and the other end thereof is fixed to the display module, and the elastic member is stretched in the second state of the display module and contracted in the first state of the display module.
However, Park teaches a display device (1) that comprises at least one elastic member (comprised of parts 4-9; see Figures 3A and 3B) in which one end thereof is fixed to the second case (3) and the other end thereof is fixed to the display module (2) (Paragraphs [0069]-[0070], connection parts 4 and 5 connected to case 3 and display 2), and the elastic member (comprised of parts 4-9) is stretched in the second state (see Figure 3B) of the display module (1) and contracted  in the first state (see Figure 3A) of the display module (1).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the connecting part 323 in Ran for the elastic member in Park. Doing so would have ensured the display remained in tension as the first and second cased moved towards each other and further away, preventing the display from wrinkling and ensuring the display is always in a tight state (Paragraph [0070] in Park). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lim (US Patent No. 9,829,925) also disclose a rollable display with a driver coupled . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at 571-270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/                     Primary Examiner, Art Unit 2841